Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the inclusion of legal phraseology such as “comprising”.  Correction is required.  See MPEP § 608.01(b).
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 1 of claim 1, the phrase “the presence” lacks antecedent basis. On line 3 of claim 1, the phrase “closable by a removable lid” is indefinite since it is not clear whether the bottle positively contains a lid thereon and whether a lid is a part of the overall system for indicating a presence of a substance in a sample. On line 7 of claim 1, the phrase “the identity” lacks antecedent basis. It is noted that lines 6-10 in claim 1 fail to further limit the structural components of the system since these lines merely recite functional limitations of a method to be performed with the structural components of the system (i.e. the bottle and the label). Therefore, the limitations on lines 6-10 have not been given patentable weight. 
On line 2 of claim 2, the phrase “the reaction” lacks antecedent basis. 
On line 3 of claim 11, the step of “observing the color of the reagent” is indefinite since it is not clear when this step is performed in the method. Is this step performed before all of the remaining recited steps of the method? Are the steps of the method in claim 11 performed in the sequential order in which they are recited? In addition, it is not clear that the reagent is observed while the reagent is located in the bottle. 
In claim 13, the phrases “the amount of the sample” and “the indicating means” lack antecedent basis since claim 13 does not necessarily have to depend from one of claims 4-6 where such phrases are recited. Rather, claim 13 can depend from one of claims 1-3 or 7-12, and none of these claims provides proper antecedent basis for these phrases. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cisse (US 2017/0131213, submitted in the IDS filed on January 29, 2020).
Cisse teaches of a system for indicating a presence of a substance in a urine sample via a colorimetric reaction. The system comprises a bottle 110 having a top portion 120 with an opening 124 and a bottom portion 122 (claim 1). The opening 124 is closed by a lid 126 (claim 1). A color scale or label 140 having a plurality of visual indicators in the form of reference colors or colored panels 142 (claims 1 and 3) is attached to the exterior of the bottle 110.  Each color panel 142 in the label 140 represents the presence of a certain parameter or substance within a urine sample. A reagent or testing component is located in the interior of the bottle for reacting with a substance in a urine sample, wherein the reaction produces a color. In a method of using the system taught by Cisse, a test subject removes the lid 124 from the bottle 110, collects a urine sample directly into the bottle 110 via the opening 124 in the top portion 120, replaces the lid 124 back on the opening 124 of the bottle 110, mixes the urine sample with the reagent or testing component located inside the bottle 110 to react therewith and produce a color change, and compares the color of the mixture against the reference colors or colored panels 142 on the label 140 in order to identify a parameter or substance present within the urine sample. Cisse teaches that the parameters or substances detected in a urine sample comprise one or more of glucose, ketone bodies, blood, protein, hemoglobin, leukocytes, bilirubin, nitrate, etc. Cisse also teaches that the system is made from a light weight plastic material. See figures 1 and 2, and paragraphs 0007, 0018-0024 and 0026-0029 in Cisse. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cisse (US 2017/0131213, submitted in the IDS filed on January 29, 2020). For a teaching of Cisse, see previous paragraphs in this Office action.
Cisse fails to specifically teach that the color scale or label 140 is formed from plastic (claim 10). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the color scale or label 140 adhered to a sidewall of the bottle 110 taught by Cisse from plastic since Cisse teaches that the system is made from a light weight plastic material, thus suggesting that the color scale or label 140 is also made from plastic. With regards to claim 11, Cisse does not specifically teach that the method of using the system to detect a substance in a urine sample comprises initially observing a color of the reagent or testing component in the bottle 110 before adding a urine sample to the bottle 110. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to initially observe a color of the reagent or testing component in the bottle 110 before adding a urine sample to the bottle 110 so as to establish a baseline color with which to compare the color change resulting from mixing and reacting the urine sample with the reagent or testing component to. With regards to claim 12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to observe the color of the mixture of the urine sample and the reagent in the bottle 110 taught by Cisse during the colorimetric reaction because doing so would allow for resulting color changes that occur over a period of time to be detected, and this step is routinely performed by a user when conducting a colorimetric reaction in order to record the results of the reaction. 
11.	Claims 2, 7-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cisse in view of Askin et al (US 2011/0283785, submitted in the IDS filed on January 29, 2020). For a teaching of Cisse, see previous paragraphs in this Office action. Cisse fails to teach that the color scale or label 140 adhered to the outside of the bottle 110 is transparent so that a color of the mixture comprising the reagent or testing component and the urine sample in the bottle 110 can be observed through the label, fail to teach that the system comprises a light source such as a laser or natural light to project through a side or bottom of the bottle 110, and fail to teach that the system also comprises a separate test result chart containing colors or visual indicators of parameters or substances in a urine sample. 
	Askin et al teach of a system for testing for the presence of substances such as lead and chromate in a sample. The system comprises a bottle 18 containing an alkaline reagent 250 therein for deteriorating and dissolving a sample potentially containing lead therein, a cap 19 for closing an opening at the top of the bottle 18, and a color test standard 24 adhered to an outer surface of the bottle 18. In a method of using the system, the cap 19 is removed from the bottle 18, a sample is added to the bottle 18, the cap 19 is replaced on the bottle 18, the bottle 18 is shaken to mix the sample with the alkaline reagent 250 therein, a color of the resulting mixture is observed and if a pale yellow color is observed then determining that the sample contains chromate, removing the cap 19 from the bottle 18 and adding a reagent comprising a sulfide ion to the sample in the bottle 18, replacing the cap and mixing the sulfide ion reagent with the sample, observing a resulting color change of the mixture, and comparing the color change to the color test standard 24 on the exterior of the bottle 18 in order to determine a lead concentration in the sample. Askin et al teach that the bottle 18 is formed from a transparent glass or plastic material. In addition, in one embodiment, the color test standard 24 can be printed onto a transparent label and then adhered to an exterior surface of the bottle 18. Askin et al also teach that in order to observe the color change which occurs in the bottle 18 as a result of mixing the sample with the reagents therein, the bottle 18 and transparent color standard 24 can be held up to a light source comprising natural light or a light source in a standard colorimeter (i.e. a laser). Askin et al also teach that the system may comprise a separate color standard card or structure apart from the bottle 18 which can be used to compare the color change occurring in the bottle to so as to determine the presence of substances such as lead in a sample. See Figures 7-9, and paragraphs 0069-0070 and 0074-0078 of Askin et al. 
	Based upon the combination of Cisse and Askin et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the color scale or label 140 adhered to the outside of the bottle 110 taught by Cisse transparent since Askin et al teach that a transparent color standard label located on the exterior of a bottle where a color change reaction occurs allows the color change to be easily viewed through the label. With regards to claims 7-9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a light source such as a laser or natural light in the system taught by Cisse to project through a side or bottom of the bottle 110 since Askin et al teach that a colorimetric reaction occurring in a transparent bottle can be easily viewed by holding the bottle up to natural light or placing it in contact with a light source in a standard colorimeter such as a laser. With regards to claim 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a separate test result chart containing colors or visual indicators of parameters or substances in a urine sample in the system taught by Cisse since Askin et al teach that it is advantageous to include such a separate test result chart in a system for conducting a colorimetric reaction in a bottle since doing so allows a larger array of colors to compare a resulting color change in the bottle to. 
12.	Claims 4-6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cisse in view of Zeugner (US 2,219,1346). For a teaching of Cisse, see previous paragraphs in this Office action. Cisse fails to teach that the lid 126 on the bottle 110 contains indicating means such as a visual perimeter or a well via which an amount of a sample to be tested and reacted with the reagent in the bottle 110 can be measured. 
	Zeugner teaches of a bottle 1 having a cap or lid 5 covering an opening in the bottle 1. The cap 5 is provided with volume markings 15 thereon which serve as a visual perimeter for measuring an amount of a sample to be added to the bottle 1. In addition, the cap 5 can contain a well or internal passage 12 therein for measuring a specific volume of a sample to add to the bottle 1. See Figures 1-3, lines 30-49 in column 1, lines 6-40 in column 2, and lines 4-16 in column 3 of Zeugner. 
	Based upon a combination of Cisse and Zeugner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include indicating means such as a visual perimeter or a well in the lid 126 of the bottle 110 taught by Cisse via which an amount of a sample to be tested and reacted with the reagent in the bottle 110 can be measured since Zeugner teaches that the provision of such indicating means on a lid or cap of a bottle are known and advantageous to only dispense a required amount of a sample into a bottle.
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Please make note of: Bauer who teaches of a color comparison reference standard and method of using; and Tomellini et al who teach of a personal substance detection field test kit. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        January 7, 2022